DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS filed 9/20/21 is acknowledged, the reference therein relating to the general background of applicant’s invention.

Claim Objections
Claims 1, 7 and 8 are objected to because of the following informalities:  “a amount” should be “an amount”.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a transmitting unit … a receiving unit … a synthesizing unit … a judging unit … a notifying unit … an accepting unit” in claims 1, 3 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Inspection of the specification reveals that that a CPU (items 102 and 117 of figures 1A and 1B) corresponds to the transmitting unit, receiving unit, synthesizing unit, judging unit, notifying unit and accepting unit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the identification information" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
NOTE:  Claim 5 appears to have been intended to be dependent upon claim 4 and not claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1)	Claim(s) 1, 2, 6, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2013/0179336 by Lyons et al.
2)	Regarding claim 1, Lyons teaches a system comprising: a transmitting unit (paragraph 178; CPU is disclosed) configured to transmit information for generating a 5code used for paying an amount of money to an external settlement service (paragraph 94; request including electronic record for a transaction is sent, paragraph 95 disclosing server 50 that eventually receives payment); a receiving unit configured to receive the code generated based on the information transmitted by the transmitting unit (paragraph 94; code is generated and transmitted); and a synthesizing unit configured to synthesize the code received by the receiving unit and output data (paragraph 94; received code is combined with receipt data and printer together).
3)	Regarding claim 2, Lyons teaches the system according to claim 1, further comprising: a printing unit configured to execute printing based on data generated by synthesizing performed by the synthesizing unit (paragraph 94; receipt is printed).
4)	Regarding claim 6, Lyons teaches the system according to claim 1, wherein the code is a two-dimensional code (paragraph 94; QR code is two-dimensional).
5)	Claims 7 and 8 are taught in the same manner as described in the rejection of claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6)	Claim(s) 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2013/0179336 by Lyons et al. as applied to claim 1 above, and further in view of U.S. patent application publication 2020/016722 by Sinha et al.
7)	Regarding claim 4, Lyons does not specifically teach the system according to claim 1, further comprising: an accepting unit configured to accept identification information, and 25wherein the synthesizing unit synthesizes a code, which is received by the receiving unit and corresponds to the identification information accepted by the accepting unit, and the output data.
Sinha teaches the system according to claim 1, further comprising: an accepting unit configured to accept identification information, and 25wherein the synthesizing unit synthesizes a code, which is received by the receiving unit and corresponds to the identification information accepted by the accepting unit, and the output data (paragraph 94 and 95; user account information can be obtained, the generated code then corresponding to the information).
Lyons and Sinha are combinable because they are both from the payment code generation field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Lyons with Sinha to add user identification information.  The motivation for doing so would have been to confirm the “validity” of a QR code (paragraph 94).  Therefore it would have been obvious to combine Lyons with Sinha to obtain the invention of claim 4.
8)	Regarding claim 5, Sinha (as combined with Lyons in the rejection of claim 4 above) teaches the system according to claim 1, wherein the identification information is a user ID (paragraph 94 and 95; user account information can be obtained, the generated code then corresponding to the information).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not contain a valid combination of references that disclose a system for transmitting information for generating a code for paying an amount of money to an external settlement service, receiving and synthesizing the code with output data to be printed, wherein the system judges whether or not both printing and payment of the amount of money have been completed and notifying an error in the case that both have been completed.  Similar prior art such as U.S. patent application publication 2017/0132633 by Whitehouse determines an error in payment processing involving a QR code but lacks disclosure of determining that both payment and printing has occurred and then notifying that an error has happened.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672